DETAILED ACTION
In the 1-21-2022 amendment
Canceled 	none
New		none
Amended 	1 21 23
Claims 1-24 are examined. 		
Filing date 22 January 2019

 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-24 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes (1 process, 21 article of manufacture, 23 machine). The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a Prong 1
The claim(s) is/are directed to math for CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and doing a survival analysis to determine a factor of ad effectiveness. In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims are to Certain Methods of Organizing Human Activity such as

[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions
Alice
clearinghouse
implemented by computer
Here
survivor analysis of ads
implemented by computer
Bilski
hedge
implemented by computer


Applicant is doing targeted advertising using old math. 
The math from 70 years ago in independent claims 1, 23, 24 is SURVIVAL ANALYSIS.
(University of Chicago Press, Paul Meier, "Nonparametric estimation from incomplete observations” J. Amer. Statist. Assoc. 53 (282): 457–481 (1958) already provided to applicant)(this is the original paper teaching survival analysis, e.g. of patients). At bottom of p.459-460, reader can see survival analysis data started with a sample size of 100 in 1955. The calculations are simple with just 100. The next year 1956 there are 1000 data, and the math gets tedious for a human but that’s all. 70 years ago, the first survival analysis was done with pencil and paper. No computers needed. Choosing to implement the idea via computer, abacus, slide rule, chisanbop – these do not transform an idea into patent eligible invention. And to use a computer is Applicant’s mere choice of a particular technological environment. Page 463 shows sample size is selectable; it wouldn’t even have to be 100.
Here, the workpiece is ad impressions. 
There, the workpiece was patient data. 
The claims are to survival analysis of ad impressions -- instead of patient data.
The difference is one of a substitution, a swap of one data label for another, like swapping music in a player piano, as pointed out by Chief Judge Archer in In re Alappat.
Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Claim 1 can be done with pencil and paper or mentally.
Reader can put Paul Meier’s article and application side-by-side. What reader sees in Meier’s article is a math journal article. What reader sees in the application is another math article.
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: medium, processor, storage in claim 21-24. 
Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
not integrated into a practical application. In particular, the claim recites additional element – medium, processor, storage to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Claim 1 has no hardware. One could do it with pen and paper, or mentally. Claim 2, 22, 24 describe the idea and merely repeat the idea using more data. Dependent claims 3-12, 17-24 merely describe data (impression data, timing data, factor, awareness likelihood). The math is the same but given a data label such as ad awareness data, timing data, device type data. The timing characteristics and device type use the math from Meier’s paper, (such as where time events in patients who are control or treated are associated with timing characteristics, e.g. of a hazard function). Here, applicant’s timing characteristics use the same math but with a new data label, an advertising data label. Claims 13-16 use a covariate of the hazard function (here, the covariate is labeled first device, second device, instead of a medical treatment label such as gender, age, smoking). Using device type as a covariate in survival analysis for marketing in Certain Methods of Organizing Human Behavior, and the Weibull math distribution has long been used for expectation of a terminal event including device failure or any other terminal event. Examples of terminal events: patient dies, marketing conversion, customer relationship ends, customer event. 
Step 2b
The additional elements medium, processor, storage are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p.16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (medium, processor, storage). There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (marketing), not a technical problem. 
In a search for an inventive concept, one may look to Applicant’s own words in Specification and find marketing and advertising ¶ 4-5.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling or display (770 times at least p.1700-1707). The final step is extra-solution activity (display in Wiley).  
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium (claim 21, 23) in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of determining an ad effectiveness factor. 
In addition to these indisputably generic features medium, processor, storage, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.

By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
- Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
- Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm (survival analysis math model) for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

            		                        CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 21, 23 (and dependents) is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 1, 21, 23 Applicant argues “not the same as ‘indicating a quantity of ad impressions over a predetermined time period’  ” which language is not in the claims. Because Applicant reads the claims as having these limitations, but the express language of the claims lack this. The conclusion to be drawn is that the claims are ambiguous.

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 



1-7, 17-24 : rejected under 35 USC 103 over Chen (US PG PUB 20200202382) in view of Sinha (US PG PUB 20190138944)

CLAIMS 1, 21, 23
Chen’s survival analysis has 2 panels (control & treatment) while the claim says “a panel”. 
BUT FOR “a panel” (a single panel is in Sinha’s survival analysis of ad impressions, emails)
Chen shows
1. A method, comprising: 
[Wingdings font/0xA2] receiving first data indicative of a first plurality of ad impressions within a first portion of an ad campaign associated with a panelSINHA of users
Chen Fig 2, 4, ¶ 23, ¶ 33-34, 45-46
[Wingdings font/0xA2] receiving second data indicative of awareness of a subject of the ad campaign by the panel of users
Chen Fig 2, 4, ¶ 40, ¶ 23, ¶ 33-34, 49
[Wingdings font/0xA2] determining, based on the first data, a first one or more timing characteristics associated with the first plurality of ad impressions
Chen Fig 2-4, timeframe ¶ 23, time series of impressions ¶ 33-34, timestamp timeframe time sequences, journey over timeframe 45-46, match ¶ 55, path and time dependent ¶ 63-64 ad exposures over fast sequence of 5 minutes versus slow sequence of 30 days, ¶ 86 time ¶ 90 time ¶ 94 time, ¶ 95 equation is time based, ¶ 99 time based diminishing returns, ¶ 100 time lag
[Wingdings font/0xA2] accumulating the first one or more timing characteristics
Chen at least ¶ 63 time dependent, from ¶ 63 to ¶ 137 timing characteristics, timestamped, to determine estimated effect, advertising treatment effect.
[Wingdings font/0xA2] using a survival analysis (Chen at least ¶ 86, 103-109) to determine, based on the first data, the second data, first one or more timing characteristics, a model having one or more factors and applying the model to determine  an estimated effect (Chen at least ¶ 30 estimated effect, ¶ 62 treatment effect, ¶ 74 estimated treatment effect) of one or more attributes of a second plurality of ad impressions  within a second portion (Chen ¶ 28-30) of the ad campaign associated with the panel of users 
Chen at least Fig 2-4, ¶ 77-78, 84, 86-137, ¶ 118 control frequency and sequencing, ¶ 120 estimate impact. Chen claim 1, group.
Chen shows a quantity, counts, number, 4 BBAC, over a predetermined time period ¶ 48 55-57 64.


quantity of ad impressions over a predetermined time period.

Chen’s survival analysis to marketing data has 2 panels not the claimed “a panel” (and yet a panel, a single panel, is in Sinha’s survival analysis to marketing)

Survival analysis is also called “time to event” analysis, “event history” analysis, “duration analysis”.

NOT EXPLICIT in Chen is the word awareness but Sinha at least ¶ 34 shows survival analysis for likelihood or probability of viewer getting emails having awareness of contents of an email, e.g. when email opened for “a panel” (the users ¶ 40, the recipients)
	Chen and Sinha are analogous art, both survival analysis teachings, both in the context of ad impressions. It would have been obvious for one looking at Chen’s teaching of using survival analysis for probability of conversion to look for the works of colleagues on survival analysis used in marketing and find Sinha. It would have been obvious to combine the two for the advantage of modeling not just survival to conversion (Chen) but also survival to events leading to conversion, events related to awareness (Sinha). 2nd, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, determining survival to awareness of a panel.
CLAIM 2, 22, 24
Chen/Sinha shows the above and Chen shows
2. The method of claim 1, further comprising: 
[Wingdings font/0xA2]receiving third data indicative of the second plurality of ad impressions
Chen at least Fig 4 ¶ 43-57, 62, 63
Chen at least Fig 2-4, ¶ 95-109, 137
[Wingdings font/0xA2]determining, based on the third data and the one or more factors, an estimate of the effectiveness of the second portion of the ad campaign 
Chen at least Fig 4 ¶ 43-57, 63
Chen at least Fig 2-3, ¶ 86-109, 137

CLAIM 3
Chen/Sinha shows the above and Chen shows

[Wingdings font/0xA2] attribute of the one or more attributes of the second plurality of ad impressions comprises a second one or more timing characteristics associated with the second plurality of ad impressions, and wherein the determining the estimate of the effectiveness of the second portion of the ad campaign is further based on the second one or more timing characteristics
Chen at least Fig 4 ¶ 43-57, 62, 63
Chen at least Fig 2-2, ¶ 86-109, 137
CLAIM 4
Chen/Sinha shows the above and Chen shows
4. The method of claim 2, wherein 
[Wingdings font/0xA2] timing characteristic of the first one or more timing characteristics is indicative of a relative timing of a subset of ad impressions of the first plurality of ad impressions, wherein the subset of ad impressions is associated with a user of the panel of users
Chen at least Fig 2-4, ¶ 63-64, 69, 86-109, 137
CLAIM 5
Chen/Sinha shows the above and Chen shows
5. The method of claim 4, wherein the 
[Wingdings font/0xA2] subset of ad impressions comprises a first fast sequence of ad impressions, each ad impression of the first fast sequence of ad impressions occurring within a predetermined unit of time prior to or following at least one other ad impression of the first fast sequence of ad impressions, and wherein the one or more factors are further based on the first fast sequence of ad impressions 
Chen at least ¶ 56-57, 63-64, 69
Chen at least Fig 2-4, ¶ 63-64, 86-109, 137
Chen memory decay ¶ 37, 68, 107; diminishing returns: ¶ 86, 99, 107 
CLAIM 6
Chen/Sinha shows the above and Chen shows
6. The method of claim 5, wherein the 
[Wingdings font/0xA2] timing characteristic of the first one or more timing characteristics is further indicative of a quantity of ad impressions of the first fast sequence of ad impressions 

Chen at least ¶ 98-100
Chen memory decay ¶ 37, 68, 107; diminishing returns: ¶ 86, 99, 107

CLAIM 7
Chen/Sinha shows the above and Chen shows
7. The method of claim 6, wherein the 
[Wingdings font/0xA2] timing characteristic of the first one or more timing characteristics is further indicative of an elapsed duration of time of the first fast sequence of ad impressions
Chen duration in Chen ¶ 30 e.g. period, 45-54 e.g. timeframe, e.g. timeframe, time sequences, ¶ 63-64 impressions during a time range
Chen memory decay ¶ 37, 68, 107; diminishing returns: ¶ 86, 99, 107

CLAIM 17
Chen/Sinha shows the above and Chen shows
17. The method of claim 2, wherein the
[Wingdings font/0xA2] determining the estimate of the effectiveness of the second portion of the ad campaign comprises: 
weighting, based on the one or more factors, one or more ad impressions of the second plurality of ad impressions.Chen weighting at least ¶ 57, 59, 68, 72, 109

CLAIM 18
Chen/Sinha shows the above and Chen shows
18. The method of claim 1, wherein the 
[Wingdings font/0xA2] second data indicative of awareness is based on one or more surveys (Chen at least ¶ 40, 96, 91, 114) submitted to the panel of users 
Chen at least ¶ 38, Chen at least Fig 2-4, exposed
Chen ¶ 98

CLAIM 19
Chen/Sinha shows
19. The method of claim 1, wherein the 
second data indicative of awareness is based on monitored online activity associated with a user of the panel of users, the monitored online activity being further associated with the subject of the ad campaign 
Chen ¶ 30, 38, 40, 96, 91,114
Chen Fig 2-4

CLAIM 20
Chen/Sinha shows the above
20. The method of claim 1, wherein the
[Wingdings font/0xA2] survival analysis comprises a likelihood function associated with at least one of a likelihood of a user being aware of the subject of the ad campaign and a likelihood of a user being unaware of the subject of the ad campaign
NOT EXPLICIT in Chen is the word awareness but Sinha US 20190138944 at least ¶ 5, 23,34 shows survival analysis for likelihood or probability of viewer getting emails having awareness of contents of an email, e.g. when email opened for “a panel” (the users ¶ 40, the recipients)
	Chen and Sinha are analogous art, both survival function teachings, both regarding marketing data. It would have been obvious for one looking at Chen’s teaching of using survival analysis for probability of conversion to look for the works of colleagues on survival analysis used in marketing and find Sinha. It would have been obvious to combine the two for the advantage of modeling not just survival to conversion but also survival to awareness. Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, determining survival to awareness of a panel.

Claims 8-12 is/are rejected under 35 USC 103 over Chen/Sinha in view of Tavano (NPL)

CLAIM 8
Chen/Sinha shows the above 
8. The method of claim 5, wherein the subset of ad impressions comprises 
[Wingdings font/0xA2]a second fast sequence of ad impressions, each ad impression of the second fast sequence of ad impressions occurring within the predetermined unit of time prior to or following at least one other ad impression of the second fast sequence of ad impressions, and wherein the one or more factors is further based on the second fast sequence of ad impressions 
Tavano (NPL: Low Beta Power Reflects Perceived Temporal Probabilities for Uncertain Future Events, Cold Spring Harbor Lab (https://www.biorxiv.org/content/10.1101/234070v1) (December 15, 2017) already provided to applicant. Awareness is described in terms of informed, uninformed, naïve in Tavano.
NOT EXPLICIT in Chen is the word slow or fast
Tavano slow, fast at least p.7-9
Survival analysis is in Chen, Sinha, and Tavano. 
Note: 
survival analysis of sequence of ad impressions leading to conversion (Chen), 
survival analysis of sequence of ad impressions as emails (Sinha), 
survival analysis of impressions as audio tones (Tavana).
It would have been obvious for one looking at Chen to consult the works of colleagues as to survival analysis and hazard rate for a series of events in a fast sequence as in Chen and find Tavano’s discussion of survival analysis and hazard rate for fast and slow sequences and modify Chen to account for aggregate elapsed duration of first and second fast sequences. The motivation is the advantage of determining ad effectiveness, i.e.  causality (Chen) of an effect, namely attention (Tavano). Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, attention.

CLAIM 9Chen/Sinha/Tavano shows the above 9. The method of claim 8, wherein the
[Wingdings font/0xA2] timing characteristic of the first one or more timing characteristics is further indicative of an aggregate elapsed durations of time of the first fast sequence of ad impressions and the second fast sequence of ad impressions. 
Not explicit in Chen is elapsed time of first and second fast sequence but 
a) first and second fast sequence is an obvious duplication of parts MPEP 2144.04 and shown in repeating 5 tone sequence of Fig 1 and corresponding text  of Tavano 
b) Chen already teaches aggregate elapsed time of fast sequence at least ¶ 63-64
c) Tavano is predicated on use of elapsed time over first, second fast sequences (Fig 1)
NOT EXPLICIT in Chen is the word slow or fast
slow, fast at least p.7-9
It would have been obvious for one looking at Chen to consult the works of colleagues as to survival analysis and hazard rate for a series of events in a fast sequence as in Chen and find Tavano’s discussion of survival analysis and hazard rate for fast and slow sequences and modify Chen to have a second fast sequence. The motivation is the advantage of determining ad effectiveness, i.e.  causality (Chen) of an effect, namely attention (Tavano). Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, attention.

CLAIM 10Chen/Sinha shows the above 10. The method of claim 5, wherein the subset of ad impressions comprises one or more slow ad impressions (Tavano at least p.7-9), each slow ad impression of the one or more slow ad impressions occurring outside of a second predetermined unit of time prior to or following any other ad impression of the subset of ad impressions. 
Chen shows slow ¶ 63-64 
NOT EXPLICIT in Chen is the word slow or fast
Tavano shows slow, at least p.7-9
Awareness is described in terms of informed, uninformed, naïve in Tavano.
Survival analysis is in Chen, Sinha, and Tavano. 
Note: 
survival analysis of sequence of events leading to conversion (Chen), 
survival analysis of sequence of ad impressions as emails (Sinha), 
survival analysis of impressions as audio tones (Tavana).
It would have been obvious for one looking at Chen to consult the works of colleagues as to survival analysis and hazard rate for a series of events in a fast sequence as in Chen and find Tavano’s discussion of survival analysis and hazard rate for fast and slow sequences and modify Chen to account for aggregate elapsed duration of first and second fast sequences. The motivation is the advantage of determining ad effectiveness, i.e.  causality (Chen) of an effect, namely attention (Tavano). Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, attention.

Chen/Sinha/Tavano shows the above and Chen shows11. The method of claim 10, wherein the timing characteristic of the first one or more timing characteristics is further indicative of a quantity of slow ad impressions of the one or more slow ad impressions. 
Chen ¶ 48, ¶ 63-64 and Fig 2, quantity in slow run
Not explicit in Chen is the word slow or fast
Tavano slow, fast at least p.7-9

CLAIM 12
Chen/Sinha/Tavano shows the above and Chen shows12. The method of claim 10, wherein the timing characteristic of the first one or more timing characteristics is further indicative of inter-occurrence durations of time with respect to each slow ad impression of the one or more slow ad impressions and respective immediately-prior and immediately-subsequent ad impressions of the subset of ad impressions. 
Chen ¶ 48, ¶ 63-64 and Fig 2, quantity in slow run
NOT EXPLICIT in Chen is the word slow or fast
Tavano slow, fast at least p.7-9

Claims 13-16 is/are rejected under 35 USC 103 over Chen/Sinha in view of Wang (US PG PUB 20150213485 A1)


CLAIM 13
Chen/Sinha shows the above 13. The method of claim 4, wherein a first one or more ad impressions of the subset of ad impressions are associated with a first device type and the one or more factors are further based on the association of the first one or more ad impressions with the first device type. 
NOT EXPLICIT in Chen is device type
Wang at least ¶ 3-5 shows ad effectiveness as a function of first and second device type.
	It would have been obvious looking at Chen’s discussion of ad effectiveness to consult the works of colleagues and find Wang’s teaching to consider device type and modify Chen for the advantage of a more complete ad effectiveness determination, one that factors in (Chen at least ¶ 28-
CLAIM 14
Chen/Sinha/Wang shows the above14. The method of claim 13, wherein a second one or more ad impressions of the subset of ad impressions are associated with a second device type and the one or more factors are further based on the association of the second one or more ad impressions with the second device type. 
NOT EXPLICIT in Chen is device type
Wang at least ¶ 3-5 shows ad effectiveness as a function of first and second device type.
	It would have been obvious looking at Chen’s discussion of ad effectiveness to consult the works of colleagues and find Wang’s teaching to consider device type and modify Chen for the advantage of a more complete ad effectiveness determination, one that factors in (Chen at least ¶ 28-30 Fig 2-4) device type (Wang).
CLAIM 15
Chen/Sinha/Wang shows the above15. The method of claim 14, wherein the one or more factors are further based on a quantity of the first one or more ad impressions associated with the first device type and a quantity of the second one or more ad impressions associated with the second device type
Chen accounts for quantity at least ¶ 48, 58, 61, 65, 87
NOT EXPLICIT in Chen is device type
Wang at least ¶ 3-5 shows ad effectiveness as a function of first and second device type.
	It would have been obvious looking at Chen’s discussion of ad effectiveness to consult the works of colleagues and find Wang’s teaching to consider device type and modify Chen for the advantage of a more complete ad effectiveness determination, one that factors in (Chen at least ¶ 28-30 Fig 2-4) device quantity
CLAIM 16
Chen/Sinha/Wang shows the above and Chen shows16. The method of claim 14, wherein the one or more factors are further based on a relative timing between an ad impression of the first one or more ad impressions associated with the first device type and an ad impression of the second one or more ad impressions associated with the second device type
Chen accounts for relative timing at least Fig 2-4, ¶ 63-64, 69, 86-109, 137
NOT EXPLICIT in Chen is device type
Wang at least ¶ 3-5 shows ad effectiveness as a function of first and second device type.
	It would have been obvious looking at Chen’s discussion of ad effectiveness to consult the works of colleagues and find Wang’s teaching to consider device type and modify Chen for the advantage of a more complete ad effectiveness determination, one that factors in (Chen at least ¶ 28-30 Fig 2-4) device relative timing

Response to Remarks
Applicant’s amendment and remarks are fully considered but they are not persuasive.
 101
As to applicant remarks that it’s not practical to perform survival analysis in the mind, 
Examiner 
had cited Paul Meier’s original paper from the University of Chicago where survival analysis began.  (University of Chicago Press, Paul Meier, "Nonparametric estimation from incomplete observations” J. Amer. Statist. Assoc. 53 (282): 457–481 (1958)(survival analysis of patients)(already provided to Applicant). At bottom of p.459-460, reader can see survival analysis data started with a sample size of 100 in 1955. The calculations aren’t too bad with just 100. The next year 1000 data were used, and the math gets a little tedious for a human but that’s all. 70 years ago, the first survival analysis was done with pencil and paper. No computers needed. Choosing to implement the idea via computer, abacus, slide rule, chisanbop – these do not transform an idea into patent eligible invention. And to use a computer is Applicant’s mere choice of a particular technological environment. Page 463 shows sample size is selectable; it wouldn’t even have to be 100.

As to applicant remarks that everything but the literal recitation of the idea is an additional element (remarks p2), 
Examiner 
unfortunately finds that view is contradicted by Scotus (Alice, Bilski) and the CAFC.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 

As to applicant remarks that (remarks p3) the claims do not recite an abstract idea
Examiner 
unfortunately notes that applicant is making an ipsis verbis argument. That logic is contradicted by Alice. The Court’s holding was based on Applicant claiming the idea of computer-implemented intermediated settlement. The term intermediated settlement never appeared in the claims at issue, but it got the job done. That intermediated settlement was Scotus’s shorthand description of the inventive concept. The exact words being in the claims weren’t necessary to the holding. 

Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  The search for an inventive concept is based on the claims in light of the Specification. 
In a search for an inventive concept, one may look to Applicant’s own words in the Specification and find survival analysis for marketing and advertising. See Specification ¶ 4-5.

103
Applicant says Chen doesn’t work (remarks p11 middle):

Chen in a number of paragraphs, including paragraph 64. Paragraph 64 describes “the present system matches based on the order in which a user is exposed to advertisements, but also the amount of time between each advertisement exposure. For example, a user path B-B-A-C may all have occurred within five minutes, but another user path B-B-A-C may have occurred across 30 days. 

However, the amount of time between each advertisement exposure does not include the quantity of ad impressions within a predetermined time. 
Examiner
Applicant argues quantity; quantity does not appear in independent claims 1, 21, 23. 

Applicant says
Further, Chen relies on the order of the advertisements to determine the user path, not the amount of time between advertisement exposure to match user paths [0064]. 

A determined path based on order of exposure to advertisements, where the time between advertisements may indicate different paths have been followed, is not the same as indicating a quantity of ad impressions over a predetermined time period for a set of data. 
Examiner
Applicant argues “not the same as indicating a quantity of ad impressions over a predetermined time period”. 
Where is quantity of ad impressions over a predetermined time period in claims 1, 21, 23? 
Applicant didn’t claim indicating a quantity of ad impressions over a predetermined time period.
Chen shows a quantity, counts, number, 4, over a predetermined time period ¶ 48 55-57 64.

Applicant says
Further, the timing characteristic indicating the quantity of ad impressions is used to determine an effectiveness of an ad campaign, not to differentiate between user paths, as described in Chen.”
Examiner
It does; Chen at least ¶ 62 “measure the average treatment effect of advertising”.



CONCLUSION
Pertinent art cited but not relied upon

Pande US PG PUB 20190385213 for claim limitation timing characteristics

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681